People v Basu (2017 NY Slip Op 00999)





People v Basu


2017 NY Slip Op 00999


Decided on February 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2012-05971
2012-05972

[*1]The People of the State of New York, respondent,
vSouvik Basu, appellant. 


Lynn W. L. Fahey, New York, NY (Paul Skip Laisure of counsel), for appellant, and appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Kristen A. Carroll of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Kings County (Firetog, J.), both rendered May 24, 2012, convicting him of criminal possession of a weapon in the second degree, under Indictment No. 11826/08, and manslaughter in the first degree, criminal possession of a weapon in the second degree, and assault in the second degree (two counts), under Indictment No. 4055/09, upon his pleas of guilty, and imposing sentences. The appeal from the judgment under Indictment No. 4055/09 brings up for review the denial, after a hearing, of that branch of the defendant's omnibus motion which was to suppress identification testimony.
ORDERED that the judgments are affirmed.
The defendant's waiver of his right to appeal was invalid (see People v Innocent, 132 AD3d 696).
However, the defendant's contention that the lineups were unduly suggestive is partially unpreserved for appellate review and, in any event, without merit (see People v Speaks, 124 AD3d 689, 690, affd 28 NY3d 990; People v Villacreses, 12 AD3d 624, 625).
The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention, raised in his pro se supplemental brief, is without merit.
DILLON, J.P., HALL, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court